FILED

UNITED STATES DISTRICT COURT cl k  1 §1 2012
er , . . ' tr &
FOR THE DISTRICT OF CGLUMBIA C0urts for thel?)is(t:rtict:i\r*.!!li)r|l\ihil:)la

Warren H. Allen, Jr., )
)

Plaintiff, )

)

v. ) Civil Action No.  

)

Secretary of Veterans Affairs )
Eric Shinseki, )
)

Defendant. )

)

MEMORANDUM OPINION

This matter is before the Court on the plaintiffs pro se complaint and application to
proceed in forma pauperis. The Court will grant the plaintiff’s application and dismiss the
complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal of a case when jurisdiction is found wanting).

The plaintiff sues the Secretary of Veterans Affairs to collect his "pension with . . . 13
years[’] back pay." Complaint at l. "The district courts shall not have jurisdiction under this
section ["United States as defendant"] of any civil action or claim for a pension." 28 U.S.C.

§ l346(d) (201 l). Therefore, this action will be dismissed. A separate Order accompanies this

rla/3d

DATE: October [‘Ucd/,Z'OIZ Unit/d,/§tates District Judge

Memorandum Opinion.

(~>